SULLIVAN, J.
Epitomized Opinion
This is an action brought into this court on error from the Cleveland Municipal Court for personal injuries. Grace Gaskill occupied an apaitmcnt in the defendant’s apartment house located in Cleveland. In the basement of the apartment house was a laundry room. The various tenants of the apartment house had the right to use the tubs in the laundry room on certain days assigned to them by the agent of the owner of the apartment. On the day that Gaskill was injured, she had the use of the tubs for laundry purposes, when, because of the insecure fastening o'f one of the tubs, it fell upon her and injured her. The trial resulted in a verdict for Gaskill, whereupon defendant Beyer prosecuted error.
In prosecuting error, Beyer maintained that there was no evidence that the landlord retained exclusive control of the tubs and that *57the court committed error in refusing to give a written request involving the question of assumption of risks. In sustaining the judgment of the lower court, the Court of Appeals held:
1. That there was some evidence of a credible nature tending to show that the landlord had not parted with such control of the tubs exclusive or otherwise, that would relieve him, upon notice of its danger, from the obligation of maintaining and keeping the tubs in repair.
2. A stirking feature of the written request refused is that the assumption of risk applicable to master and servant is incorporated therein, which is inapplicable to the facts of this case in that there was no contract of employment.